DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 9-11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the claim limitation “the first mounting portion being connected to an intake pipe” is indefinite because it is unclear if “an intake pipe” refers to the already claimed intake pipe of claim 6 or a different intake pipe. For examination purposes, the limitation will be interpreted as “the first mounting portion being connected to the intake pipe.” 
Regarding claim 9, the claim limitation “a support portion for supporting the cigarette” is indefinite because it is unclear if “a support portion” refers to the already claimed “cigarette support portion…for supporting the cigarette” or a different support portion. For examination purposes, the limitation will be interpreted as “the support portion for supporting the cigarette.” 
Regarding claim 10¸ the claim limitation “the mainstream and side-stream of the smoke” 
Regarding claim 11, the claim limitation “the inner wall of the connecting base” lacks antecedent basis. For examination purposes, the limitation will be interpreted as “an inner wall of the connecting base.” 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu (US 2013/0333709).
Regarding claim 1, Shimizu discloses a non-combustion smoking tool which vaporizes nicotine from tobacco leaves without lighting the product to enable inhalation of the vaporized nicotine (abstract) the heating tool (100; Fig. 16) comprising:
a cigarette tube (10; Fig. 22; equivalent to a heating tube) including a heater (110) for vaporizing nicotine from tobacco leaves (Paragraph 56; interpreted as heating the cigarette to generate smoke; see interpretation of “smoke” below) including a tube (93-1; equivalent to a first channel) and groove (94; Fig. 16, 18; equivalent to a second channel) disposed on the circumference of the tube an in connection with the tube (see Fig. 17; the groove connected to the tube through hollows 96); and
a mouthpiece (1) in which vaporized nicotine passes through the inhalation inlet (2) of the mouthpiece (Paragraph 56; equivalent to configured for the smoker to inhale the smoke);
wherein the tube (93-1) receives a filter part of the cigarette (20; see Fig. 16) and conducting vaporized nicotine through a hole (97) through the filter of the cigarette (paragraph 80; equivalent to a mainstream smoke passing through the tobacco and a cigarette filter);

wherein the mouthpiece is connected to the tube (93-1) and groove (94) through the holes (95) and (97) respectively (see Fig. 16; equivalent to providing mainstream smoke and side-stream smoke for the smoker to inhale).
The instant application describes that the amount of smoke generated by heating in a manner of “heating-without-smoldering” is relatively small (Paragraph 3), and previous “heating-without-smoldering” smoking methods for heating a regular cigarette, the smoke aerosol.” Therefore, the instant application considers the vaporized nicotine of Shimizu to be smoke.  
Regarding the claim limitation “thereby avoiding wasting the side-stream smoke,” this clause has been interpreted as an intended result of the first channel and second channel which is not given patentable weight. See MPEP 2111.04(I). Moreover, since because the device of Shimizu is identical to the claimed invention, it is capable of being operated with identical claimed characteristics. See MPEP 2114. 
Regarding claim 4, Shimizu discloses a thermal insulation material (9) capable of functioning as a smoke storage chamber (see Fig. 17). 
Regarding claim 5, Shimizu discloses a housing (see Fig. 15; interpreted as the body of the device 101) and insulation (9) in the form of a pipe (see Fig. 22) wherein air enters through the air inlet (105) and then enters the thermal insulation from the right side (Paragraph 87; interpreted as for air cross-ventilation), wherein the left end of the insulation (9) end at the right end of the cigarette tube (10) (see Fig. 22).
Regarding claim 6, Shimizu discloses the body (101; interpreted as an adapter) and insulation (9) in the form of a pipe (see Fig. 22) wherein air enters through the air inlet (105) and then enters the thermal insulation from the right side (Paragraph 87; interpreted as an intake pipe) wherein an end of the cigarette tube (10) is disposed in the body (101), the body including a first mounting portion and a second mounting portion (see annotated Fig. 22), the first mounting portion being connected to the insulation (see 

    PNG
    media_image1.png
    444
    887
    media_image1.png
    Greyscale

Regarding claim 7, Shimizu discloses part (92; Fig. 19; equivalent to a transition piece) wherein the transition piece is arranged between the mouthpiece (1) and the cigarette tube (10) (see Fig. 19), the transition piece includes a first hole (99; equivalent to a first transition channel) connected to hole (97) of the tube (93-1) (see Fig. 19) and a second hole (95) connected to the groove (94) (see Fig. 19). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 2013/0333709) as applied to claim 1 above.
Regarding claim 2¸ Shimizu discloses the device as discussed above with respect to claim 1 comprising one groove (94) disposed circumferentially along the sleeve (93-1; see Fig. 16). 
However, modified Shimizu is silent as to a plurality of second channels being disposed circumferentially along the sleeve. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have duplicated the grooves of Shimizu located on the circumference of the sleeve because “mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” See MPEP 2144.04(VI)(B). 
Regarding claim 3, Shimizu discloses that the vaporized nicotine passing through the wrapping paper travels through the groove (94; see Fig. 16; equivalent to conducting and collecting side-stream smoke) and passes through the hole (95) to allow substantially 100% of the produced nicotine to be brought to the mouth of the smoker (Paragraph 79).
Regarding the claim limitation “the cigarette paper is used as a screen paper to block some of the harmful substances from the smoke,” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. However, because the device of Shimizu is identical to the claimed invention, it is capable of being operated with similar if not identical claimed characteristics.
However, Shimizu does not explicitly teach the second channel set has a cross-sectional area greater than 0.1 mm2. 

Regarding claim 8, Shimizu discloses a non-combustion smoking tool which vaporizes nicotine from tobacco leaves without lighting the product to enable inhalation of the vaporized nicotine (abstract) the heating tool (100; Fig. 16) comprising:
an cigarette tube (10; Fig. 22; equivalent to a heating tube) including a heater (110) for vaporizing nicotine from tobacco leaves (Paragraph 56; interpreted as heating the cigarette to generate smoke; see interpretation of “smoke” below) including a tube (93-1; equivalent to a first channel) and groove (94; Fig. 16, 18; equivalent to a second channel) disposed on the circumference of the tube an in connection with the tube (see Fig. 17; the groove connected to the tube through hollows 96); and
a mouthpiece (1) in which vaporized nicotine passes through the inhalation inlet (2) of the mouthpiece (Paragraph 56; equivalent to configured for the smoker to inhale the smoke);
a bent end (11; Fig. 18; Paragraph 96; equivalent to a cigarette support portion); and
a part (92; equivalent to a height-limit article) disposed inside the mouthpiece toward the left end of the tube (see Fig. 19), the right end of the tube (interpreted as the end of the first channel away from the mouthpiece) provided with the bent end (see Fig. 11) to make it harder for the inserted cigarette to fall out (Paragraph 96; interpreted as supporting the cigarette)
wherein the tube (93-1) receives a filter part of the cigarette (20; see Fig. 16) and conducting vaporized nicotine through a hole (97) through the filter of the cigarette (paragraph 80; equivalent to a mainstream smoke passing through the tobacco and a cigarette filter);
wherein vaporized nicotine passing through the wrapping paper travels through the groove (94; see Fig. 16; equivalent to conducting and collecting side-stream smoke) and passes through the hole (95) to allow substantially 100% of the produced nicotine to be brought to the mouth of the smoker (Paragraph 79); and
The instant application describes that the amount of smoke generated by heating in a manner of “heating-without-smoldering” is relatively small (Paragraph 3), and previous “heating-without-smoldering” 
However, Shimizu does not explicitly teach a distance between one end of the support portion near the mouthpiece and the height-limit article being less than the length of the cigarette, whereby the cigarette is compressed by the height-limit article and the cigarette support portion so as to generate a wrinkle at a side surface of the cigarette paper to thereby increase some space for enhancing the flowability of side-stream smoke.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distance between the bent end (11) and the part (92) of Shimizu since such a modification would have involved a mere change in size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 (IV).
Regarding the claim limitation “whereby the cigarette is compressed by the height-limited article and the cigarette support portion so as to generate a wrinkle at a side surface of the cigarette paper to thereby increase some space for enhancing the flowability of side-stream smoke,” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. However, because the device of Shimizu is identical to the claimed invention, it is capable of being operated with similar if not identical claimed characteristics.
Regarding claim 10¸ Shimizu discloses a housing (101) wherein the mouthpiece is indirect connected to the housing by the cigarette tube (10) (see Fig. 22), and wherein the mouthpiece is connected to the tube (93-1) and groove (94) through the holes (95) and (97) respectively (see Fig. 16, 22; equivalent to providing mainstream smoke and side-stream smoke for the smoker to inhale), the holes (95) and (97) opening up into hollows (96).
Regarding the claim limitation “so that a mainstream of the smoke and the side-stream of the smoke meet together in the mouthpiece for further smoking,” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as .
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 2013/0333709) as applied to claim 8 above, and in further view of Monsees et al. (US 2013/0042865).
Regarding claim 13, Shimizu discloses a microcomputer (116; equivalent to a temperature control system) to control the amount of heating power to the heater (110) (Paragraph 54; interpreted as capable of controlling the temperature of the heating tube); an present variable resistor (115) for setting the heating temperature of the heater (Paragraph 102), and a battery or rechargeable battery (Paragraph 54) for supplying a voltage to the circuit including the heater (Paragraph 54), wherein the voltage is applied in a waveform (Paragraph 54; interpreted as a pulse width modulation). 
Regarding the claim limitation “wherein a pulse width modulation method is employed in the temperature control system for controlling an output power of the battery power source so as to adjust the heating temperature,” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. However, because the device of Shimizu is identical to the claimed invention, it is capable of being operated with similar if not identical claimed characteristics.
However, Shimizu does not explicitly teach a thermistor disposed at an outer surface of the heating tube to monitor the heating temperature. 
Monsees teaches a low temperature electronic vaporization device (abstract) comprising a thermistor (815; Fig. 8) wherein the thermistor is applied on the exterior of the oven for receiving a pod (270; Paragraph 82), wherein the thermistor is used to precisely control the vaporization temperature (Paragraph 16, the thermistor uses a PID control loop to control the operating temperature (Paragraph 6). 

Regarding claim 14, modified Shimizu discloses the temperature of the outside of the wrapping paper is 150°C or lower (Paragraph 95), wherein the circuit includes a resistor (115) for setting the heating temperature of the heater (Paragraph 102; Claim 6).
Regarding claim 15, modified Shimizu discloses the thermistor located on the exterior of the smokable material receiving element (as modified by Monsees above). 
Regarding the claim limitation “capable of detecting whether the heating temperature of the heating tube is lower than the lower temperature limit and whether the heating temperature is higher than the upper temperature limit so as to maintain the heating temperature in a preset heating temperature range,” this limitation is interpreted as an intended use. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. However, because the device of Shimizu is identical to the claimed invention, it is capable of being operated with similar if not identical claimed characteristics.
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 2013/0333709) as applied to claim 8 above in view of Ensor (US 4066088).
Regarding claim 9, Shimizu discloses the device as discussed above with respect to claim 8, further comprising a fixed heater (110).
However, Shimizu is silent as to the support portion including a push rod assembly, wherein a push rod of the push rod assembly abuts one end of the cigarette, and wherein a distance between the push rod that faces one end of the mouthpiece and the height-limit article is less than or equal to the length of the cigarette, whereby the cigarette is compressed by the height-limit article and the push rod assembly so as to generate a wrinkle at the side surface of the cigarette paper hence to increase some space for enhancing flowability of the side-stream smoke. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heater of Shimizu with the thermal head, mounted on a telescoping stem with a weakening compression spring in order to achieve the predictable result of urging the thermal head to contact the cigarette with the benefit of being able to use a cigarette of any length (Ensor; Column 2, lines 21-29). 
Regarding the claim limitation “wherein a distance between the push rod that faces one end of the mouthpiece and the height-limit article is less than or equal to the length of the cigarette” it would have been obvious to said skilled artisan to have modified the distance between the thermal head (34) and the part (92) because such a modification would have involved a mere change in size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 (IV).
Regarding the claim limitation “whereby the cigarette is compressed by the height-limit article and the push rod assembly so as to generate a wrinkle at the side surface of the cigarette paper hence to increase some space for enhancing flowability of the side-stream smoke,” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. However, because the device of Shimizu is identical to the claimed invention, it is capable of being operated with similar if not identical claimed characteristics.
Regarding claim 11, modified Shimizu discloses a guide tube (13; interpreted as a connecting base) to occupy the space between the outer diameter of the cigarette part (21) and the inner diameter of the cigarette tube and reducing the amount of air passing therethrough so most of the air passes in the cigarette part (Paragraph 91; interpreted as sealingly connected with the cigarette), wherein the thermal . 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 2013/0333709) as applied to claim 8 above in view of Buchberger (US 2011/0226236). 
Regarding claim 12, Shimizu discloses the device as discussed above with respect to claim 8 comprising a housing (101) for holding the mouthpiece (1; see Fig. 17).
However, Shimizu is silent as to an outer periphery of the mouthpiece is provided with at least two first protrusion, an inner wall of the mouthpiece holder being spaced apart with at least two second protrusions, the first protrusions being locked with the second protrusions so as to fix the mouthpiece with the device. 
Buchberger teaches an inhaler component (abstract) comprising an inhalator component (2) including a mouthpiece (5) and two snap-in hooks (8), and an inhalator part (1) including two latching lugs interacting with the snap-in hooks to form a snap connection (Paragraph 111, 115; Fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the known connection of Shimizu with the known snap connection of Buchberger in order to obtain the predictable result of coupling the mouthpiece and body together (Paragraph 111, 115) because substituting equivalents known for the same purpose is obvious to one of ordinary skill in the art. See MPEP 2144.06(II). 










Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294.  The examiner can normally be reached on Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                    

/Michael J Felton/Primary Examiner, Art Unit 1747